UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SO YOUNG CHO,
                              Plaintiﬀ,

                – against –

OSAKA ZEN SPA, BOKSIL PAULA
LEE, in her individual and official                            ORDER
capacities, JOSHIA LEE, in his individual
and official capacities, JOSEPH LEE, in                    19 Civ. 7935 (ER)
his individual and official capacities, NAN
HI LEE, in her individual and official
capacities, JOHN AND JANE DOES 1-
10, individually and in their official
capacities, and XYZ CORP. 1-10,
                              Defendants.


RAMOS, D.J.:

         be parties are ORDERED to ﬁle a status report by May 1, 2020. Failure to

comply with this Order may result in sanctions including dismissal for failure to

prosecute. See Fed. R. Civ. P. 41.


It is SO ORDERED.


Dated:    April 6, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
